Exhibit 10.2
           CHANGE IN TERMS AGREEMENT
 
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$3,000,000.00
04-24-2013
06-30-2016
260024914
   
EJD
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “ * * * “ has been omitted due to text length
limitations



Borrower:
Premier Financial Bancorp, Inc.
2883 5th Avenue
Huntington, WV  25702
 
Lender:
FIRST GUARANTY BANK
First Guaranty Square Banking Center
400 East Thomas Street
P.O. Box 2009
Hammond, LA  70401-2009
(985) 345-7685



Principal Amount: $3,000,000.00
 
Date of Agreement:  April 24, 2013



DESCRIPTION OF EXISTING INDEBTEDNESS.  PROMISSORY NOTE #260024914 DATED JUNE 30,
2012 IN THE ORIGINAL PRINCIPAL AMOUNT OF $2,000,000.00, WITH A CURRENT PRINCIPAL
BALANCE OF $0.00.
 
DESCRIPTION OF COLLATERAL  COMMERICAL PLEDGE AGREEMENT DATED JUNE 30,
2012  (2500 SHARES OF PREMIER BANK, INC., STOCK#2).
 
DESCRIPTION OF CHANGE IN TERMS.  EFFECTIVE AS OF THE DATE OF THIS AGREEMENT, THE
PRINCIPAL AMOUNT OF THE LOAN IS INCREASED TO $3,000,000.00.  THE MATURITY DATE
IS CHANGED TO JUNE 30, 2016. THE NEW PAYMENT SCHEDULE IS LISTED BELOW.
 
ORIGINATION FEE TO BE COLLECTED IN THE AMOUNT OF $30,000.00
DOCUMENTATION FEE TO BE COLLECTED IN THE AMOUNT OF $250.00.
ANNUAL MAINTENANCE FEE WILL BE DUE 1 AND 2 YEARS FROM BOOKING DATE IN THE AMOUNT
OF $250.00.
 
All OTHER TERMS AND CONDITIONS REMAIN THE SAME.
 
PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on June 30, 2016. In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning June 1, 2013, with all subsequent interest
payments to be due on the same day of each month after that until this Agreement
is paid in full.
 
INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All Interest payable under
this loan is computed using this method.  This calculation method results in a
higher effective interest rate than the numeric interest rate stated in the loan
documents.
 
CONTINUING VALIDITY.    Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing  the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender's right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it. This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE
PROVISIIONS OF THIS AGREEMENT.
 
BORROWER:
 
 
PREMIER  FINANCIAL BANCORP, INC.
 
By:  /s/ Robert W. Walker______________________________
     ROBERT W. WALKER, President & CEO of PREMIER
     FINANCIAL BANCORP, INC.
 
 
LENDER:
 
FIRST GUARANTY BANK
 
X   /s/ Eric J. Dosch
   EJD – Dosch, Eric J., Chief Financial Officer
 
 

--------------------------------------------------------------------------------

 